PER CURIAM.
We reverse the order granting the defendant’s motion to dismiss for lack of a speedy trial upon authority of J.B. v. Korda, 436 So.2d 1109 (Fla. 4th DCA 1983) and State v. Fraser, 426 So.2d 46 (Fla. 5th DCA 1982). Here the defendant did not waive speedy trial, he merely agreed to a one day extension. Thus, the adjudicatory hearing had to begin on September 20, 1988. Since the State was ready and offered to start trial on that date it was error to dismiss for lack of a speedy trial.
REVERSED.
HERSEY, C.J., and WALDEN and GARRETT, JJ., concur.